DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the reply filed on February 28, 2022.  Claims 1-14 are pending.  Claims 1, 12, 13 and 14 are independent.

Response to Arguments
Applicants’ arguments have been fully considered and persuasive.  Thus, the rejection has been withdrawn in light of the arguments.  However, upon further consideration, a new ground of rejection is made.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 -14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is directed to a method (i.e., a process) and claims 12-14 are directed to a system (i.e., a process). Therefore, claims 1 and 12-14 are within at least one of the four statutory categories.
101 Analysis – Step 2A, Prong I
Regarding Prong I of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection. 
Claim 1 recites:
1. A method for monitoring a surrounding area of a motor vehicle, comprising: 
receiving measurement points of surface areas of objects in the surrounding area that are detected by at least two sensor devices of the motor vehicle, wherein first measurement points of a first surface area detected by a first sensor device are received, and second measurement points of a second surface area that is free of overlaps with the first surface area that are detected by a second sensor device are received; 
determining a relative position of the first and second surface areas with respect to each other; and 
based on the relative position, determining whether the first and second surface areas are to be assigned to a single object and, when the first and second surface areas are assigned to the single object, the surface areas are combined to form a total surface area of the object.

The examiner submits that the foregoing bolded limitations constitute a “mental process” because under its broadest reasonable interpretation, the claim covers gathering and analyzing data.  Specifically, the “receiving measurement points” step encompasses gathering data of a surface area. Furthermore, the “determining a relative position” step encompasses analyzing the data of the surface area.  Finally, the “determining whether the first and second surface areas are to be assigned to a single object” step encompasses manipulating the data of the surface area to render new data.  Accordingly, the claim recites at least one abstract idea.
101 Analysis – Step 2A, Prong II
Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  In the present case, the additional limitations beyond the above-noted abstract idea are as follows (where the non-bold portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):
1. A method for monitoring a surrounding area of a motor vehicle, comprising: 
receiving measurement points of surface areas of objects in the surrounding area that are detected by at least two sensor devices of the motor vehicle, wherein first measurement points of a first surface area detected by a first sensor device are received, and second measurement points of a second surface area that is free of overlaps with the first surface area that are detected by a second sensor device are received; 
determining a relative position of the first and second surface areas with respect to each other; and 
based on the relative position, determining whether the first and second surface areas are to be assigned to a single object and, when the first and second surface areas are assigned to the single object, the surface areas are combined to form a total surface area of the object.

For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application.
Regarding the additional limitation of “wherein first measurement points of a first surface area detected by a first sensor device are received, and second measurement points of a second surface area that is free of overlaps with the first surface area that are detected by a second sensor device are received”, the examiner submits that these limitations are an attempt to generally link additional elements to a technological environment. In particular, the one or more processors are recited at a high level of generality and merely automates the detecting, determining and modifying steps, therefore acting as a generic computer to perform the abstract idea. The subject vehicle is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processors). 
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitations as an ordered combination or as a whole, the limitations add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

101 Analysis – Step 2B 
Regarding Step 2B of the Revised Guidance, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “by the subject vehicle” amounts to nothing more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, the claim is not patent eligible. 
Dependent claims 2-11 do not recite any further limitations that cause the claim 1 to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application, the additional element of       amounts to no more than mere instructions to apply the exception using a generic computer component. Therefore, dependent claims 2-11 are not patent eligible under the same rationale as provided for in the rejection of independent claim 1. 
Therefore, claims 1-11 are ineligible under 35 USC §101.  Claims 12-14 are ineligible under 35 USC §101 for at least the same reasons given above with respect to independent claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661